In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1630V
                                         UNPUBLISHED


    KAYLEE NELSON,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: April 16, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Hepatitis B (Hep B)
                                                              Vaccine; Shoulder Injury Related to
                        Respondent.                           Vaccine Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On October 21, 2019, Kaylee Nelson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a SIRVA resulting from adverse
effects of a Hep B vaccination she received on February 4, 2019. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 16, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent states that Petitioner “has satisfied the criteria set forth in

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
the Vaccine Injury Table (‘Table’) and Qualifications and Aids to Interpretation (‘QAI’).
That is, petitioner had no relevant history of pain, inflammation or dysfunction in her left
shoulder; her pain and reduced range of motion occurred within 48 hours of receipt of
an intramuscular vaccination; her symptoms were limited to the shoulder in which the
vaccine was administered; and, no other condition or abnormality was identified to
explain her symptoms.” Id. at 4. Respondent further agrees that “the scope of
damages to be awarded is limited to petitioner’s SIRVA and its related sequelae only.”
Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                              2